UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2422


In Re:   WESLEY CARROLL,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   January 25, 2011               Decided:   February 15, 2011


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wesley Carroll, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wesley     Carroll      petitions       for    a     writ     of     mandamus

seeking an order compelling United States federal officials to

perform and comply with their mandated duty.                       We conclude that

Carroll is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr   v.     United     States

Dist.    Court,      426    U.S.     394,   402     (1976);       United        States    v.

Moussaoui,     333    F.3d    509,    516-17       (4th    Cir.   2003).          Further,

mandamus     relief    is    available      only    when    the   petitioner        has   a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             The relief sought by Carroll is not available by way

of mandamus.          Accordingly, we deny the petition for writ of

mandamus.      We deny Carroll’s motions “for declaratory relief

and/or motion for judgment by default,” and “for legal services

costs, and or legal access/services.”                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                            2